Citation Nr: 1415677	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  03-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  His service awards include a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.  In that decision, the RO continued the Veteran's rating at 30 percent disabling.  

The Veteran testified at a Travel Board hearing before the undersigned in September 2006.  A transcript has been associated with the file.  

In March 2005, 2007 and 2010, the Board remanded this case.  In February 2012, the Board increased the Veteran's rating to 50 percent for the entire time period.  In May 2013, the United States Court of Appeals for Veterans Claims (Court) granted an April 2013 Joint Motion for Partial Remand; the increase to 50 percent was undisturbed, but a remand was necessary for the Board to consider entitlement to staged and higher ratings beyond 50 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The last VA examination in the file is dated February 2011 and VA treatment records since that time indicate a lowered Global Assessment of Functioning (GAF) score.  As it has been over three years since the last VA examination, the Board finds a remand is appropriate to determine the current nature and severity of the Veteran's service-connected PTSD.  

On remand, the AMC should ensure that all VA treatment records from December 2001 to the present (the current time period on appeal) are associated with the file.  38 C.F.R. § 3.159(c)(1) (2013).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA treatment records from December 2001 to the present that have not previously been obtained are associated with the file; ensure 38 C.F.R. § 3.159(c)(1) is followed.  If any records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  A notation to the effect that a records review took place should be included.  

The examiner is requested to determine: 

	all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity; 
	the degree of social and occupational impairment caused by the Veteran's PTSD currently; and 
	the current GAF score.  

Reasons for all opinions should be provided.  

3. The RO/AMC shall then readjudicate the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

